Name: Commission Regulation (EEC) No 1899/90 of 4 July 1990 amending Regulation (EEC) No 1207/90 as regards certain coefficients to be applied for milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5 . 7 . 90 Official Journal of the European Communities No L 172/25 COMMISSION REGULATION (EEC) No 1899/90 of 4 July 1990 amending Regulation (EEC) No 1207/90 as regards certain coefficients to be applied for milk products intended for direct consumption in the Community Q, as last amended by Regulation (EEC) No 1 265/90 (8), should be adopted accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1 889/87 (2), and in particular Article 12 thereof, Whereas Commission Regulation (EEC) No 1207/90 (3), as last amended by Regulation (EEC) No 1769/90 (4), fixes the monetary comepensatory amounts applicable in the agricultural sector and certain coefficients and rates required for their application ; Whereas in recent months the situation on the market in milk and milk products has resulted in decreases in the various selling prices and increases in the various amounts of aid for butter and concentrated butter ; whereas the coefficients applicable for the calculation of the monetary compensatory amounts and the relevant amounts for the products concerned covered by Commission Regulations (EEC) No 570/88 of 16 February 1988 on the sale of butter and reduced prices and the granting of aid for butter and concentrated butter for use in the manufacture of pastry products, ice-cream and other food-stuffs (5), as last amended by Regulation (EEC) No 1048/89 (6), and (EEC) No 429/90 of 20 February 1990 on the granting by invitation to tender of an aid for concentrated butter HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1207/90 is hereby amended as follows : 1 . In Part 5 of Annex I, the amounts opposite CN code 0405 are replaced by those set out in Annex I hereto. 2 . In the Appendix to Annex I (additional codes), Table 04-7 is replaced by the table in Annex II hereto . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 9 July 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 July 1 990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 164, 24 . 6 . 1985, p. 6 . (2) OJ No L 182, 3 . 7 . 1987, p. 1 . (3) OJ No L 122, 14 . 5 . 1990, p. 1 . (4) OJ No L 165, 29 . 6 . 1990, p. 1 . (&lt;) OJ No L 55, 1 . 3 . 1988 , p. 31 . (6) OJ No L 111 , 22. 4 , 1989, p. 24 . 0 OJ No L 45, 21 . 2. 1990, p. 8 . (8) OJ No L 124, 15 . 5. 1990, p. 34. No L 172/26 Official Journal of the European Communities 5. 7. 90 ANNEX I PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts Positive Negative CN code Table Additional code Notes Germany Nether ­ lands Span Ireland £ Irl: Portugal Esc : United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece DrDM F1 Pta 0405 04-7 71 18 970 46 4,933 3 294,7 04-7 7119 II 994 72 5,056 3 377,0 04-7 7134 1 041 75 5,299 3 539,5 04-7 7138 \ 1 067 79 5,432 3 628,0 04-7 7139 \ 1 191 22 6,066 4 051,5 04-7 7154 122101 6,218 4 152,8 04-7 7189 \ 2 299 66 11,110 7 420,4 04-7 7193 2 357 15 11,388 7 605,9 04-7 7194 II b x coef   04-7 7197  b x coef b x coef 04-7 7198 l b x coef   04-7 7199 Il  b x coef b x coef 04-7 7214 b x coef   04-7 7218  b x coef b x coef 04-7 7225 b b b 04-7 7280 b x coef   04-7 7281  b x coef b x coef 5. 7 . 90 Official Journal of the European Communities No L 172/27 ANNEX II TABLE 0-07 CN code Descriptor! Additional code 0405 7194 7197 7198 71 99 7214 7218 7225 Of a fat content, by weight, less than 80 % (for these products the MCA applicable is the amount indi ­ cated per % milk fat (see (b)) multiplied by the percentage milk fat content per 100 kg product and affected by the following coefficient):  In the case the product is subject to the measures provided for in Regulations : (EEC) No 3143/85 :    In Spain (coefficient 0,422)    In another Member State (coefficient 0*444) (EEC) No 570/88 :    Formula A, C or D products :     In Spain (coefficient 0,453)     In another Member State (coefficient 0 477)    Formula B products :     In Spain (coefficient 0,518)     In another Member State (coefficient 0,546)  Other Of a fat content, by weight, 80 % or more, but less than 82% :  In the case the product is subject to the meas ires provided for in Regulations : ( EEC) No 3143/85 (EEC) No 570/88 :    Formula A, C or D products     Formula B products  Other Of a fat content, by weight, 82 % or more, but not exceeding 85 % :  In the case the product is subject to the measures provided for in Regulations : (EEC) No 3143/85 (EEC) No 570/88 :    Formula A, C or D products    Formula B products 7118 7134 7139 7189 7119 7138 7154 7193 7194 7197 7280 7281   Other  Of a fat content, i&gt;y weight, exceeding 85 % (for thi se products the MCA applicable is the amount indi ­ cated per % milk fat (see (b)) multiplied by the percentage milk fat content per 100 kg product and affected by the following coefficient) :   In the case the product is subject to the measures provided for in Regulations : (EEC) No 3143/85 :    In Spain (coefficient 0,422)     In another Member State (coefficient 0,4^4) (EEC) No 429/90 :     In Spain (coefficient 0,269)     In another Member State (coefficient 0,2&lt;S3) (EEC) No 570/88 :     Formula A, C or D products :      In Spain (coefficient 0,453) \      in another Member State (coefficient 0 ,477)     Formula B products :      In Spain (coefficient 0,518)      In another Member State (coefficient ¢ (,546)   Other 7198 7199 7214 7218 7225